DETAILED ACTION
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Liu et al. (US 7,868,807) and Huang et al. (US 7,675,448) are considered as the closest relevant/prior art to the claimed invention. Liu et al. (Fig. 1) discloses a data weighted average circuit 100, comprising: a lookup unit 110 and a set of D flip-flops 120, wherein the number of D flip-flops in the set of D flip-flops 120 is equal to the number of the bit width of the output M<6:0> of the lookup unit 110 (col. 2, lines 61-67). Huang et al. (Fig. 7) discloses a continuous time sigma-delta modulator 200, comprising: a frequency response module 102, a quantizer 104, a dynamic element matching (DEM) module 106; a digital multiplexer 210; a return-to-zero DAC 208 for avoiding the excess loop delay (shown in Fig. 2); an adder 110; and a digital low pass filter 112. Output bits from the quantizer 104 are inputted into the DAC 108 through the digital multiplexer 210 selected according to a DEM result of a previous cycle, and the output bits from the quantizer 104 are also inputted into the DEM module 106 for computing a selection result of the digital multiplexer 210 for a next cycle (col. 5, lines 15-49).

	Regarding claims 1-4, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a logic circuit comprising: 10a plurality of first multiplexers, each first multiplexer having a selection input receiving said first bit location and each first multiplexer having inputs receiving a different order of binary values which represent possible numbers of logic 1 bits present in the DWA word; and a second multiplexer having inputs coupled to outputs of the first multiplexers 15of said plurality of first multiplexers and having a selection input receiving said second bit location” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 5-7, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “ selecting a sequence of binary values which represent possible numbers of logic 1 bits present in the DWA word starting from the identified first bit location; choosing one binary value from said sequence using the identified a second bit 10location; and outputting the chosen binary value as a binary word identifying a number of logic 1 bits which are present in said DWA data word” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 8-11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “using the first bit location and second bit location to identify a number of logic 1 bits 10present in said second DWA data word; and outputting a binary value which is equal to said identified number” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 12-25, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a DWA-to-binary conversion circuit configured to convert second DWA data word to 10a binary word by using the first bit location and second bit location to identify a number of logic 1 bits present in said second DWA data word and outputting a binary value for said binary word which is equal to said identified number” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809